—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 15, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, employed by a temporary placement agency, was placed as a secretary with the employer’s client from March 2, 1999 until August 10, 1999. She was subsequently discharged from her employment after she failed to report to work on August 11, 1999 without notifying either the client or the employer. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct. It is well settled that an employee’s unauthorized absence from work can be found to constitute disqualifying misconduct (see, Matter of Conforti [Commissioner of Labor], 268 AD2d 663; Matter of Burns [Commissioner of Labor], 259 AD2d 797). Claimant’s exculpatory explanation for her failure to report her absence presented a credibility issue for the Board to resolve (see, id.).
Mercure, J. P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.